

116 SRES 424 ATS: Recognizing the 100th anniversary of the Colorado Farm Bureau Federation and celebrating the long history of the Colorado Farm Bureau Federation representing the farmers and ranchers of Colorado. 
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 424IN THE SENATE OF THE UNITED STATESNovember 14, 2019Mr. Gardner (for himself and Mr. Bennet) submitted the following resolution; which was considered and agreed toRESOLUTIONRecognizing the 100th anniversary of the Colorado Farm Bureau Federation and celebrating the long
			 history of the Colorado Farm Bureau Federation representing the farmers
			 and ranchers of Colorado. 
	
 Whereas, on March 22, 1919, a group of 10 local counties and farmers met to form what was termed a Farm Bureau, with the goal of making the business of farming more profitable and the community a better place to live; Whereas W.G. Jamison, the first president of the Colorado Farm Bureau Federation, helped to lead a grassroots organization of farmers that represent all agricultural producers across the State of Colorado;
 Whereas the Colorado Farm Bureau Federation, with a State farm bureau, 45 county farm bureaus, and 23,000 member families, is 1 of the largest farmer-led organizations in the State of Colorado;
 Whereas the mission of the Colorado Farm Bureau Federation is to promote and protect the future of agriculture and rural values; Whereas the Colorado Farm Bureau Federation fulfills that mission—
 (1)by representing farm and ranch families united for the purpose of formulating action to support rural communities;
 (2)by improving agricultural production, economic opportunity, leadership development, and public policy; and
 (3)by promoting the well-being of the people of the State of Colorado; Whereas the Colorado Farm Bureau Federation has represented the interests of farmers with respect to the consideration and enactment of all major legislation impacting farmers since the founding of the Colorado Farm Bureau Federation; and
 Whereas the Colorado Farm Bureau Federation plays a vital role in promoting the well-being of the people of Colorado—
 (1)by analyzing the problems faced by farm and ranch families; and (2)by formulating action to achieve the goals of farm and ranch families: Now, therefore, be it
	
 That the Senate— (1)commemorates the 100th anniversary of the Colorado Farm Bureau Federation;
 (2)recognizes the Colorado Farm Bureau Federation for 100 years of promoting farm and ranch interests for the benefit of the people of the State of Colorado; and
 (3)applauds the Colorado Farm Bureau Federation for its past, present, and future efforts to advocate for farm interests that are critical to the State of Colorado.